Title: Abigail Adams to John Adams, 7 March 1788
From: Adams, Abigail
To: Adams, John


        
          London March 7th 1788
          my dear Friend
        
        Not a word have I heard of, or from you Since you left me this day week. I am anxious to know how you got over & how you do. I am so unfortunate as to be confined for several days past with an inflamation in my Throat attended with canker, & some fever. it is rather abated to day, and I hope is going of. we go on packing, but it is a much more labourious peice of buisness than I imagind and takes much more time, I hope we shall finish in a few day’s The New dutch minister was presented at court this week & makes a splendid appearence with his footmen in scarelet & silver, & a gay page or Running footman was vastly well Received at Court &c &c
        Nothing from America since you left us.
        Master Billy is sitting upon the table whilst I write and send his duty to Grandpappa. the Weather is such that I cannot but rejoice we are not at sea. Scott has been beating in the Channel these ten days, but every day brings us a prospect of better weather. adieu I shall be very uneasy if I do not hear from you by this Days post. I know not where to direct to you so shall cover to Willinks. ever yours
        A Adams.
      